Case: 17-30576      Document: 00514554094         Page: 1    Date Filed: 07/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-30576                             July 13, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TAURUS LEGENDRE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-131-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Taurus Legendre was convicted of distribution of heroin and sentenced
to serve 48 months in prison and a six-year term of supervised release, which
was revoked after the district court found that he committed several violations
of the terms of release, including one involving a firearm. This violation arose




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 17-30576     Document: 00514554094         Page: 2    Date Filed: 07/13/2018


                                      No. 17-30576

from an incident that led to Legendre entering an Alford 1 plea to charges of
illegal carrying of a weapon, simple battery, and aggravated assault.                    He
argues that his right to confrontation was violated by the introduction of a
police report and a video containing statements from the victim, who did not
appear at his revocation hearings, and that the evidence does not suffice to
show that he violated the condition of his release forbidding him from having
a firearm.
        Legendre’s confrontation claim is reviewed for plain error because he did
not raise it in the district court. See United States v. Williams, 847 F.3d 251,
254 (5th Cir. 2017), cert. denied, 138 S. Ct. 192 (2017). To prevail, Legendre
must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
makes such a showing, this court will only correct the error only if it “seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings.” Id.
(internal quotation marks and citation omitted).
        We will assume arguendo that the district court clearly erred by
neglecting to balance Legendre’s interest in confronting the victim with good
cause for denying confrontation. See Williams, 847 F.3d at 254. Nonetheless,
Legendre has not met the plain error standard because review of the record
does not show that any error arising from the denial of his right to confront the
victim was the driving force behind the revocation. See Puckett, 556 U.S. at
135.     Instead, this review shows that the revocation is supported by the
statement of the victim’s mother, whom Legendre was able to confront at the
hearing, and his new convictions. The district court’s credibility findings as to
Legendre and the victim’s mother, which are afforded “great deference,” also


        1“A defendant entering an Alford plea pleads guilty but affirmatively protests his
factual innocence to the charged offense.” United States v. Harlan, 35 F.3d 176, 180 n.1 (5th
Cir. 1994) (citing North Carolina v. Alford, 400 U.S. 25 (1970)).


                                             2
    Case: 17-30576     Document: 00514554094    Page: 3   Date Filed: 07/13/2018


                                 No. 17-30576

support the revocation. See United States v. Alaniz-Alaniz, 38 F.3d 788, 791
(5th Cir. 1994). Legendre has not shown plain error in connection with his
confrontation claim.
      His challenge to the revocation likewise fails. A district court may revoke
a defendant’s supervised release if it finds by a preponderance of the evidence
that he has violated a condition of his release. United States v. Minnitt, 617
F.3d 327, 332 (5th Cir. 2010); 18 U.S.C. § 3583(e)(3). We review a revocation
for abuse of discretion. Minnitt, 617 F.3d at 332. An abuse of discretion occurs
when a decision is grounded in a legal error or a clearly erroneous analysis of
the evidence. United States v. Castillo, 430 F.3d 230, 238 (5th Cir. 2005). The
statement from the victim’s mother, Legendre’s new convictions, and the
district court’s credibility findings support the revocation and show that it is
not an abuse of discretion. See id.
      AFFIRMED.




                                       3